O’SCANNLAIN, Circuit Judge,
with whom KOZINSKI and KLEINFELD, Circuit Judges, join, dissenting from the order rejecting the suggestion for rehearing en banc:
A district court may award the prevailing party in a civil rights action “a reasonable attorney’s fee.” 42 U.S.C. § 1988. A “reasonable fee” is “reasonable compensation,” usually a reasonable rate multiplied by a reasonable number of hours. See Hensley v. Eckerhart, 461 U.S. 424, 434, 103 S.Ct. 1933, 1939, 76 L.Ed.2d 40 (1983). It is not meant to be a “windfall,” Blum v. Stenson, 465 U.S. 886, 897, 104 S.Ct. 1541, 1548, 79 L.Ed.2d 891 (1984), nor is it “economic relief to improve the financial lot of lawyers,” City of Burlington v. Dague, 505 U.S. 557, 562-63, 112 S.Ct. 2638, 2642, 120 L.Ed.2d 449 (1992).
This case called upon the district court to decide whether Guam’s ban on abortions was unconstitutional under Roe v. Wade-not exactly rocket science. The district judge considered it “the easiest issue that [he’d] ever been confronted with.” Plaintiffs’ counsel nevertheless claimed that 1,487 billable hours were reasonably necessary to secure this judicial breakthrough. Surprisingly, the district judge agreed, and awarded counsel $175 for each one of those 1,487 hours. Our divided court affirmed the award, citing statements of Guam attorneys that $175 per hour or more was reasonable given the “magnitude and controversy” of the case and “the considerable hostility the suit engendered in the community.”
In my view, this kind of bounty to litigate the self-evident proposition that Guam’s ban on abortion violates Roe creates perverse incentives for attorneys to run up hours in cases that barely pass the laugh test. As if that were not enough, however, the district court proceeded to double the amount, producing a total award of $443,642.56.
We should rehear this case en banc solely on the exceptional importance of remedying such a flagrant abuse of a district court’s discretion. Perhaps the more compelling reason to rehear it, however, is to maintain uniformity of decisions. In the Supreme Court’s view, one that we are not at liberty to ignore, section 1988 does not authorize such unreasonable and duplicative awards.
The district judge doubled the award on the ground that no other attorney on Guam would have taken the case due to its difficulty and undesirability. He relied on vague declarations submitted by local attorneys that an inflated fee was warranted because local attorneys would not represent plaintiffs due to anti-abortion sentiment on the island. Though the irony of that reliance is almost too much to bear, we need not dwell on it. A district court simply cannot use the difficult and controversial nature of a case both to calculate a reasonable fee and then to enhance it. It’s called “double counting,” and it’s not allowed. Dague, 505 U.S. at 562-63, 112 S.Ct. at 2641-42. The Supreme Court explained in no uncertain terms that a district judge may not enhance the lodestar based on difficulty because difficulty necessarily is reflected in a reasonable hourly rate or a reasonable number of horn’s. Blum, 465 U.S. at 898-99, 104 S.Ct. at 1548. A district judge likewise may not enhance the lodestar due to undesirability after he inflates the hourly rate to reflect undesirability.
What the district judge did in this case flies straight in the face of what the Supreme Court says judges cannot do. The dissent to *1091our panel’s opinion emphasized how the district court “did not conceal its disdain for defendants’ arguments.” Quite frankly, I cannot tell whether our circuit has rejected the Supreme Court’s moratorium on double counting for “controversial” cases or just allowed political correctness to run amok. Either way, I dissent.